Exhibit 10.12

 

 

Execution Copy

 

Agreement

 

This Agreement effective as of the 9th day of March 2005 (the “Effective Date”)
is entered into by and between Keryx Biopharmaceuticals, Inc., a Delaware
corporation having an office at 750 Lexington Avenue, 26th Floor, New York, NY
10022 (“Keryx”), Procept, Inc., a Delaware Corporation having an office at 10
East 53rd Street, 33rd Floor, New York, NY 10022 (“Procept”), and the United
States Public Health Service, an agency of the United States Government, having
an address at Office of Technology Transfer, National Institute of Health, 6011
Executive Boulevard, Suite 325, Rockville, MA 20852-2804 (“PHS”). Each of Keryx,
Procept and PHS shall be referred to as a Party and collectively as the Parties.

 

WHEREAS, Procept and the Penn State Research Foundation (PSRF) are parties to a
license agreement dated February 6, 1998 as amended (the “License Agreement”)
relating to patent rights associated with 06-Benzylguanine and/or its
derivatives (the “Patent Rights”);

 

WHEREAS, Procept has sub-licensed to AOI Pharmaceuticals, Inc. (“AOIP”) its
rights to the Patent Rights under the License Agreement pursuant to a Sublicense
Agreement executed on or about October 13, 2000, as amended (the “Sublicense
Agreement”);

 

WHEREAS, as a result of the acquisition of AOIP by Keryx, AOIP has become a
wholly-owned subsidiary of Keryx;

 

WHEREAS, PSRF and PHS entered into Interinstitutional Agreements executed
January 29, 2002 (the “Interinstitutional Agreements”) pursuant to which PHS has
exclusive licensing rights associated with the Patent Rights;

 

WHEREAS, the University of Chicago and PHS entered into Interinstitutional
Agreement effective February 28, 2002 (the “Interinstitutional Agreements”)
pursuant to which PHS has exclusive licensing rights associated with the Patent
Rights;

 

WHEREAS, such Interinstitutional Agreements superseded and terminated the
License Agreement, but not the Sublicense Agreement; and Procept and PHS have

 

1

--------------------------------------------------------------------------------


 

executed a new exclusive patent license agreement dated February 28, 2002
regarding the Patent Rights, as amended (the “Revised License Agreement”);

 

WHEREAS, Keryx desires to purchase and assume from Procept and Procept has
agreed to sell and assign to Keryx all of Procept’s rights, interests and
obligations under the Revised License Agreement, which constitutes substantially
the entire business of Procept relating to the operations which concern the
Revised License Agreement; and

 

WHEREAS, in order to effectuate such Assignment, pursuant to Section 14.07 of
the Revised License Agreement, Procept is obligated to pay PHS the sum of
seventeen thousand five hundred dollars ($17,500).

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                                       Procept hereby assigns to Keryx all of
its rights and interests under the Revised License Agreement, and Keryx hereby
assumes all of the obligations of Procept under the Revised License Agreement
(whether such obligations accrued prior to or after the date of this Agreement);
provided, however, such assignment and assumption shall become effective upon
the receipt by Procept of the First Installment.  Procept, PHS and Keryx agree
to take all reasonable steps necessary to effectuate and perfect the actions set
forth in this Paragraph.

 

2.                                       Procept represents and warrants to
Keryx that (i) the rights and interest conveyed hereunder are free and clear
from any liens or encumbrances of any nature created by Procept and, to the
knowledge of Procept, are free from any requirement of any past payments,
charges, fees or conditions, rights or restrictions, (ii) Procept is not a party
to any pending claim, litigation or proceeding contesting the rights and
interests conveyed hereunder nor, to the knowledge of Procept, is any such claim
threatened against Procept, and (iii) Procept has not sold, assigned, conveyed,
transferred  or delivered to any third party, and, to the knowledge of Procept,
no person or entity has any licenses or other rights under the Revised License
Agreement.  Keryx represents

 

2

--------------------------------------------------------------------------------


 

and warrants to Procept that AOIP has performed and discharged all of its
obligations under the Sublicense Agreement.

 

3.                                       Procept agrees to indemnify and hold
Keryx, its directors, officers, employees and agents harmless from and against
any claims, liabilities, damages and expenses in connection therewith (including
reasonable attorney fees, costs and other expenses of litigation) resulting from
material misrepresentation or material breach of a warranty by Procept under
this Agreement.  Keryx agrees to indemnify and hold Procept, its directors,
officers, employees and agents harmless from and against any claims,
liabilities, damages and expenses in connection therewith (including reasonable
attorney fees, costs and other expenses of litigation) resulting from any
failure of AOIP to perform and discharge its obligations under the Sublicense
Agreement.

 

4.                                       The Parties hereby agree that for
purposes of the Revised License Agreement, AOIP shall be deemed a third party
sublicensee under the Sublicense Agreement and not an Affiliate of Keryx, with
the effect among other things, that all amounts (including milestones and
royalties) owed or to be owed by Procept under the Revised License Agreement
currently applicable to Procept as a result of the Sublicense Agreement shall
remain unchanged by the assignment, except that they shall become the
responsibility of Keryx, irrespective of the affiliated relationship between
Keryx and AOIP.  Following this assignment, for all purposes of the Sublicense
Agreement, any reference to Procept shall be deemed a reference to Keryx.  The
parties acknowledge and agree that the Sublicense Agreement shall survive this
assignment.

 

5.                                       As full consideration for the
agreements set forth herein, Keryx agrees to pay Procept a total consideration
of one hundred fifty eight thousand seven hundred and fifty dollars ($158,750),
payable in two installments, a first installment of eighty three thousand seven
hundred fifty dollars ($83,750) (the “First Installment”), and a second
installment of seventy five thousand dollars ($75,000) (the “Second
Installment”). The First Installment shall be payable as provided in Paragraph
6, and the Second Installment shall be evidenced by a promissory note from Keryx
payable to Procept, in

 

3

--------------------------------------------------------------------------------


 

the form attached hereto as Exhibit A, which bears no interest until after the
maturity date and shall be due and payable on December 31, 2005.

 

6.                                       Within ten (10) business days following
execution of this Agreement by all Parties, Keryx shall make payment of the
First Installment as follows: (i) Keryx shall pay PHS on behalf of Procept the
sum of seventeen thousand five hundred dollars ($17,500) in full satisfaction of
the terms and conditions of Section 14.07 of the Revised License Agreement, and
(ii) Keryx shall pay Procept an amount equal to sixty six thousand two hundred
and fifty dollars ($66,250), which represents the First Installment less the
amount paid by Keryx to PHS on behalf of Procept pursuant to this Paragraph
6(i).

 

7.                                       This Agreement embodies the entire
understanding of the parties as to its subject matter hereof.

 

8.                                       This Agreement shall be construed,
governed, interpreted and applied in accordance with the laws of the State of
New York, without regard to its conflict of law rules.

 

9.                                       This Agreement has been prepared
jointly and shall not be strictly construed against any Party.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

SIGNATURES BEGIN ON NEXT PAGE

 

4

--------------------------------------------------------------------------------


 

PROCEPT-KERYX ASSIGNMENT AGREEMENT

 

SIGNATURE PAGE

 

For Keryx Biopharmaceuticals, Inc.

 

 

/s/ Michael S. Weiss

 

Name: Michael S. Weiss

Title: Chairman & CEO

Date:

March 15, 2005

 

 

 

For Procept, Inc.

 

 

By:

/s/ Salvatore A. Bucci

 

Name: Salvatore A. Bucci

Title: President & CEO

Date:

March 10, 2005

 

 

5

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND ACCEPTANCE

 

By PHS:

 

 

 

 

 

/s/ Steven M Ferguson

 

Date:

March 17, 2005

 

Steven M. Ferguson

 

 

 

Director, Division of Technology Development and Transfer

 

Office of Technology Transfer

 

National Institutes of Health

 

 

 

Official and Mailing Address for Notices:

 

 

 

Office of Technology Transfer

 

National Institutes of Health

 

6011 Executive Boulevard, Suite 325

 

Rockville, Maryland 20852-3804 U.S.A.

 

 

 

By PSRF:

 

 

 

/s/ David E. Branigan

 

Date:

March 23, 2005

 

David E. Branigan

 

 

 

Treasurer, The Penn State Research Foundation

 

 

 

Official and Mailing Address for Notices:

 

 

 

Ronald J. Huss

 

The Pennsylvania State University

 

Intellectual Property Office

 

113 Technology Center

 

University Park, PA 16802 U.S.A.

 

 

 

By the University of Chicago

 

 

 

/s/ Alan E. P. Thomas

 

Date:

March 25, 2005

 

Alan E. P. Thomas

 

 

 

Director, Office of Technology & Intellectual Property

 

University of Chicago

 

 

 

Official and Mailing Address for Notices:

 

University of Chicago

 

5555 South Woodlawn Avenue, Suite 300

 

Chicago, IL 60637 U.S.A

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Promissory Note

 

7

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

March 9, 2005

 

FOR VALUE RECEIVED, KERYX BIOPHARMACEUTICALS, INC., a Delaware corporation
having its principal executive offices at 750 Lexington Avenue, 26th Floor, New
York NY 10022 (“Borrower”), promises to pay to the order of PROCEPT, INC., a
Delaware corporation having its principal executive offices at 10 East 53rd
Street, 33rd Floor, New York, NY 10022 (“Holder”), or assigns, the principal sum
of the aggregate unpaid principal amount of SEVENTY FIVE THOUSAND DOLLARS
($75,000), plus interest thereon, if any, at the rate set forth below, on
December 31, 2005, or such earlier time as specified below.

 


1.                                       TERMS OF PAYMENT.

 


1.1.                              INTEREST.  THE OUTSTANDING PRINCIPAL AMOUNT OF
THIS NOTE SHALL ACCRUE INTEREST FROM AND AFTER THE EARLIEST DATE SUCH LOAN IS
DUE TO BE REPAID IN ACCORDANCE WITH THE TERMS OF THIS NOTE AT A RATE EQUAL TO
TEN PERCENT (10%) PER ANNUM (BASED ON A THREE HUNDRED AND SIXTY FIVE (365) DAY
YEAR).


 


1.2.                              PRINCIPAL AND INTEREST REPAYMENT.  THE
PRINCIPAL AMOUNT OF THIS NOTE AND ACCRUED INTEREST THEREON, IF ANY, SHALL BE DUE
AND PAYABLE UPON THE EARLIER OF (I) DECEMBER 31, 2005 AND (II) THE OCCURRENCE OF
AN EVENT OF DEFAULT (AS DEFINED HEREIN).


 


1.3.                              FORM OF PAYMENT.  BOTH THE PRINCIPAL AMOUNT OF
THIS NOTE, AND ALL INTEREST ACCRUED THEREON, SHALL BE PAID IN SUCH CURRENCY OF
THE UNITED STATES OF AMERICA AS SHALL BE LEGAL TENDER AT THE TIME OF PAYMENT,
AND ALL PAYMENTS OR PREPAYMENTS OF PRINCIPAL AND INTEREST AND OTHER SUMS DUE
PURSUANT TO THIS NOTE SHALL BE MADE BY CERTIFIED CHECK TO HOLDER AT ITS ADDRESS
SET FORTH ABOVE, OR IN IMMEDIATELY AVAILABLE FUNDS BY WIRE TRANSFER TO HOLDER’S
ACCOUNT AT SUCH BANK AS HOLDER SHALL HAVE PREVIOUSLY DESIGNATED TO BORROWER. 
WHEN ANY DATE ON WHICH PRINCIPAL AND INTEREST ARE DUE AND PAYABLE FALLS ON A
SATURDAY, SUNDAY OR LEGAL HOLIDAY, THEN SUCH PAYMENT SHALL BE DUE AND PAYABLE ON
THE FIRST BUSINESS DAY IMMEDIATELY FOLLOWING SUCH DATE AND INTEREST SHALL BE
PAYABLE AT THE RATE SET FORTH HEREIN FOR THE PERIOD OF SUCH EXTENSION.


 


1.4.                              OPTIONAL PREPAYMENT.  THIS NOTE MAY BE PREPAID
BY BORROWER, IN WHOLE OR IN PART, AT ANY TIME OR FROM TIME TO TIME, WITHOUT
PREMIUM OR PENALTY.  ALL PREPAYMENTS MADE ON THIS NOTE SHALL BE APPLIED FIRST TO
THE PAYMENT OF ALL UNPAID INTEREST ACCRUED ON THIS NOTE, AND THEN TO THE
OUTSTANDING AND UNPAID PRINCIPAL AMOUNT OF THIS NOTE AS OF THE DATE OF THE
PAYMENT.

 

--------------------------------------------------------------------------------


 


2.                                       EVENTS OF DEFAULT.


 


2.1.                              DEFINITION OF EVENT OF DEFAULT.  ANY ONE OR
MORE OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT”:


 


2.1.1.                     BORROWER FAILS TO MAKE ANY PAYMENT OF PRINCIPAL OR
INTEREST ON THIS NOTE ON OR BEFORE THE DATE SUCH PAYMENT IS DUE AND SUCH FAILURE
CONTINUES FOR A PERIOD OF TEN (10) BUSINESS DAYS AFTER THE PAYMENT DUE DATE;


 


2.1.2.                     BORROWER MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; FILES A PETITION IN BANKRUPTCY; IS ADJUDICATED INSOLVENT OR BANKRUPT;
PETITIONS OR APPLIES TO ANY TRIBUNAL FOR THE APPOINTMENT OF ANY RECEIVER OR
TRUSTEE; OR COMMENCES ANY PROCEEDING UNDER LAW OR STATUTES OF ANY JURISDICTION,
WHETHER NOW OR HEREAFTER IN EFFECT, RELATING TO REORGANIZATION, ARRANGEMENT,
READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION, OR THERE IS COMMENCED AGAINST
BORROWER ANY SUCH PROCEEDING WHICH SHALL NOT BE DISMISSED WITHIN A PERIOD OF
SIXTY (60) DAYS, OR BORROWER INDICATES ITS WRITTEN CONSENT TO, APPROVAL OF, OR
ACQUIESCENCE IN ANY SUCH PROCEEDING OR THE APPOINTMENT OF ANY RECEIVER OF OR ANY
TRUSTEE FOR IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR SUFFERS ANY SUCH
RECEIVERSHIP OR TRUSTEESHIP TO CONTINUE UNDISCHARGED FOR A PERIOD OF SIXTY (60)
DAYS; OR


 


2.1.3.                     BORROWER SHALL DEFAULT IN THE PERFORMANCE OF ANY OF
ITS COVENANTS OR AGREEMENTS CONTAINED IN THIS NOTE, AND, IN THE CASE OF ANY SUCH
DEFAULT WHICH IS CAPABLE OF BEING CURED, CONTINUES UNCURED FOR TEN (10) BUSINESS
DAYS FOLLOWING THE DATE NOTICE OF SUCH DEFAULT IS GIVEN TO BORROWER.


 


2.2.                              RIGHTS UPON EVENT OF DEFAULT.  UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT, THE ENTIRE PRINCIPAL AMOUNT OF THIS NOTE
THEN OUTSTANDING, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON, IMMEDIATELY
SHALL BE DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OR OTHER
FORMALITY OF ANY KIND.  HOLDER ALSO MAY EXERCISE FROM TIME TO TIME ANY RIGHTS
AND REMEDIES AVAILABLE TO IT BY LAW AND UNDER ANY AGREEMENT OR OTHER INSTRUMENT
RELATING TO THE AMOUNTS OWED UNDER THIS NOTE.


 


2.3.                              COLLECTION COSTS; ATTORNEY’S FEES.  BORROWER
SHALL PROMPTLY PAY ALL OF THE REASONABLE COSTS AND EXPENSES OF HOLDER INCURRED
IN THE COLLECTION OF THIS NOTE, INCLUDING REASONABLE ATTORNEY’S FEES AND
EXPENSES, WHETHER OR NOT A SUIT TO ENFORCE SUCH RIGHTS IS ACTUALLY INSTITUTED. 
ALL OF SUCH UNPAID COSTS AND EXPENSES SHALL BE ADDED TO THE PRINCIPAL AMOUNT OF
THIS NOTE.


 


3.                                       MISCELLANEOUS.


 


3.1.                              UNCONDITIONAL OBLIGATION; WAIVERS.  THE
OBLIGATIONS OF BORROWER TO MAKE THE PAYMENTS PROVIDED FOR IN THIS NOTE ARE
ABSOLUTE AND UNCONDITIONAL AND NOT SUBJECT TO ANY DEFENSE, SET-OFF,
COUNTERCLAIM, RESCISSION, RECOUPMENT OR ADJUSTMENT WHATSOEVER.  BORROWER HEREBY
WAIVES PRESENTMENT AND DEMAND FOR PAYMENT, NOTICE OF NON-PAYMENT, NOTICE OF
DISHONOR, PROTEST, NOTICE OF PROTEST, BRINGING OF SUIT AND DILIGENCE IN TAKING
ANY ACTION TO COLLECT ANY

 

2

--------------------------------------------------------------------------------


 


AMOUNT CALLED FOR UNDER THIS NOTE, AND SHALL BE DIRECTLY AND PRIMARILY LIABLE
FOR THE PAYMENT OF ALL AMOUNTS OWING AND TO BE OWING HEREON, REGARDLESS OF AND
WITHOUT ANY NOTICE, DILIGENCE, ACT OR OMISSION WITH RESPECT TO THE COLLECTION OF
ANY AMOUNT CALLED FOR HEREUNDER.  NO WAIVER OF ANY PROVISION OF THIS NOTE MADE
BY AGREEMENT OF HOLDER AND ANY OTHER PERSON SHALL CONSTITUTE A WAIVER OF ANY
OTHER TERMS HEREOF, OR OTHERWISE RELEASE OR DISCHARGE THE LIABILITY OF BORROWER
UNDER THIS NOTE.  NO FAILURE TO EXERCISE AND NO DELAY IN EXERCISING, ON THE PART
OF HOLDER, ANY RIGHT, POWER OR PRIVILEGE UNDER THIS NOTE SHALL OPERATE AS A
WAIVER THEREOF NOR SHALL PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE.  THE
RIGHTS AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES PROVIDED BY LAW.


 


3.2.                              NOTICES AND ADDRESSES.  ANY NOTICE, DEMAND,
REQUEST, WAIVER, OR OTHER COMMUNICATION UNDER THIS NOTE SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN ON THE DATE OF SERVICE, IF PERSONALLY
SERVED OR SENT BY FACSIMILE BY 5 P.M., EST (IF AFTER SUCH TIME IT SHALL BE
DEEMED GIVEN ON THE BUSINESS DAY THEREAFTER); ON THE BUSINESS DAY AFTER NOTICE
IS DELIVERED TO A COURIER OR MAILED BY EXPRESS MAIL, IF SENT BY COURIER DELIVERY
SERVICE OR EXPRESS MAIL FOR NEXT DAY DELIVERY; AND ON THE THIRD (3RD) DAY AFTER
MAILING, IF MAILED TO THE PARTY TO WHOM NOTICE IS TO BE GIVEN, BY FIRST CLASS
MAIL, REGISTERED, RETURN RECEIPT REQUESTED, POSTAGE PREPAID AND ADDRESSED AS
FOLLOWS:

 

To Holder:

 

Procept, Inc.
10 East 53rd Street
33rd Floor
New York, New York 10017
Attention: Salvatore A. Bucci, President and Chief Executive Officer
Fax: (212) 755-5463

 

To Borrower:

 

Keryx Biopharmaceuticals, Inc.
750 Lexington Avenue
26th Floor
New York, NY 10022
Attention: Michael Weiss, Chairman and Chief Execuive Officer
Fax: (212) 531-5961

 


3.3.                              LOST, STOLEN OR MUTILATED NOTE.  UPON RECEIPT
BY BORROWER OF EVIDENCE SATISFACTORY TO IT OF THE LOSS, THEFT, DESTRUCTION OR
MUTILATION OF THIS NOTE OR ANY NOTE EXCHANGED FOR IT, AND (IN THE CASE OF LOSS,
THEFT OR DESTRUCTION) OF UNSECURED INDEMNITY SATISFACTORY TO IT, AND UPON
REIMBURSEMENT TO BORROWER OF ALL REASONABLE EXPENSES INCIDENTAL THERETO, AND
UPON SURRENDER AND CANCELLATION OF SUCH NOTE, IF MUTILATED, BORROWER WILL MAKE
AND DELIVER IN LIEU OF SUCH NOTE A NEW NOTE OF LIKE TENOR AND UNPAID PRINCIPAL
AMOUNT AND DATED AS OF THE ORIGINAL DATE OF THE NOTE.

 

3

--------------------------------------------------------------------------------


 


3.4.                              SEVERABILITY; BINDING EFFECT.  ANY PROVISION
OF THIS NOTE WHICH IS INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR
UNENFORCEABILITY WITHOUT RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS
AND PROVISIONS OF THIS NOTE OR AFFECTING THE VALIDITY OR UNENFORCEABILITY OF ANY
OF THE TERMS AND PROVISIONS OF THIS NOTE IN ANY OTHER JURISDICTION.  THIS NOTE
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
SUCCESSORS AND PERMITTED ASSIGNS.  NEITHER THIS NOTE NOR ANY RIGHTS OR
OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY BORROWER WITHOUT HOLDER’S PRIOR WRITTEN
CONSENT.


 


3.5.                              GOVERNING LAW; FORUM.  THIS NOTE AND ANY
DISPUTE, DISAGREEMENT, OR ISSUE OF CONSTRUCTION OR INTERPRETATION ARISING
HEREUNDER WHETHER RELATING TO ITS EXECUTION, ITS VALIDITY, THE OBLIGATIONS
PROVIDED THEREIN OR PERFORMANCE SHALL BE GOVERNED AND INTERPRETED ACCORDING TO
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
COURT OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE STATE OF NEW
YORK FOR PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
NOTE (AND AGREES NOT TO COMMENCE ANY ACTION, SUIT OR PROCEEDINGS RELATING HERETO
EXCEPT IN SUCH COURTS).  EACH OF THE PARTIES HERETO AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL AT ITS ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT IN ANY SUCH COURT.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF
VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS NOTE, WHICH IS
BROUGHT BY OR AGAINST IT, IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING IN THE STATE OF NEW YORK AND HEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.


 


3.6.                              AMENDMENTS.  THIS NOTE CANNOT BE CHANGED
ORALLY OR TERMINATED ORALLY.  ANY AMENDMENT OF, OR SUPPLEMENT TO OR OTHER
MODIFICATION OF THIS NOTE MUST BE IN A WRITTEN INSTRUMENT EXECUTED BY BOTH
PARTIES HERETO.


 


3.7.                              SECTION HEADINGS.  SECTION HEADINGS HEREIN
HAVE BEEN INSERTED FOR REFERENCE ONLY AND SHALL NOT BE DEEMED TO LIMIT OR
OTHERWISE AFFECT, IN ANY MATTER, OR BE DEEMED TO INTERPRET IN WHOLE OR IN PART
ANY OF THE TERMS OR PROVISIONS OF THIS NOTE.

 

IN WITNESS WHEREOF, this Note has been executed and delivered as of the date
specified above.

 

 

KERYX BIOPHARMACEUTICALS, INC

 

 

 

By:

/s/ Michael S. Weiss

 

 

Name: Michael S. Weiss

 

Title: Chairman and Chief Executive Officer

 

4

--------------------------------------------------------------------------------